DETAILED ACTION
This office action is in response to claims and remarks filed 30 June 2022.
Claims 1-10, and 13-17 are pending. Claims 1-10, and 13-17 stand rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments see pages 9-14 of the remarks filed 30 June 2022 with respect to the rejections of claims 1-10, and 13-17 under 35 U.S.C. 103 have been fully considered but are not persuasive.
i.	On pages 11-12, the applicant argues that “Dageville merely discloses determining additional data storage capacity based on the current data allocation and releasing some of the data capacity to a pool of available data capacity that is no longer needed…determining and releasing additional data storage capacity to a pool of available data capacity cannot be equated to an adjustment of the allocation among multiple processing units. It can be understood that a pool of available data capacity refers to capacity that is not allocated to any storage devices, rather than capacity that is allocated by one storage device and can be released to another storage device. Therefore, Dageville does not disclose ‘adjusting the allocation of the first amount of resources among the multiple processing units…wherein the multiple processing units are configured to share the first amount of resources’ as recited in claim 1.”
	The examiner respectfully disagrees. Regarding the limitation at issue, Dageville teaches:
	“Resource manager 102 is further coupled to an execution platform 112, which provides multiple computing resources that execute various data storage and data retrieval tasks…Execution platform 112 is coupled to multiple data storage devices 116, 118, and 120 that are part of a storage platform” ([0029], Lines 1-6, emphasis added).
“Method 900 continues at 906 as the resource manager determines whether additional data storage capacity is needed based on…the current data allocation in the multiple storage devices. The resource manager allocates additional data storage to support the multiple users at 908 if it determines that additional data capacity is needed” ([0073], Lines 7-13, emphasis added).
	“Embodiments may also be implemented in cloud computing environments…”cloud computing” may be defined as a model for enabling ubiquitous, convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, servers, storage, applications, and services)” ([0023], Lines 1-6, emphasis added).
	“The released data capacity is returned to a pool of available data capacity that becomes available for use by other systems or services. If, at a later time, additional data capacity is needed, the resource manager can access data resources from the available pool“ ([0074], Lines 5-10, emphasis added).
First, it is clear from the cited portions above that Dageville does not merely disclose “determining additional data storage capacity…and releasing some of the data capacity to a pool” as applicant alleges, but additionally “allocates additional data storage to support the multiple users.” Thus, Dageville discloses determining whether additional data storage capacity is required, and allocating or removing data storage from or to a pool respectively.
Second, the office action does not “equate” the pool of available data capacity to the claimed “allocation of a first amount of resources”, as the applicant alleges. The allocation of “data storage to support the multiple users” represents the claimed allocation of a first amount of resources. Dageville’s pool of available data capacity is simply a pool of resources that the resource manager draws from when additional data storage resources need to be allocated, and where resource manager returns excess data storage resources when they are no longer needed. In other words “the resource manager can access data resources from the available pool” in order to “[allocate] additional data storage to support the multiple users.” It is not correct to say that the office action equates available pool to the claimed allocated first amount of resources.
Lastly, by allocating additional data storage resources, or removing data storage resources “to support the multiple users”, Dageville is in essence, “adjusting” an amount of data storage resources allocated to execute the tasks of the multiple users. Since the computing resources of the execution platform execute these tasks, Dageville describes increasing or decreasing (adjusting) an amount of storage resources allocated to, and shared by computing resources of an execution platform (multiple processing units) used to execute tasks for users, and thereby teaches the limitation at issue of adjusting the allocation of the first amount of resources among the multiple processing units…wherein the multiple processing units are configured to share the first amount of resources.”
Since Dageville teaches the limitations at issue, the applicant’s arguments are not persuasive.
	
	ii.	On pages 12-13, the applicant argues “According to the Office, the additional data storage capacity in Dageville is equated to the temporary disk space. Therefore, according to the Office, determining and releasing the additional data storage capacity equates to adjusting the allocation of the temporary disk space. If this allegation were correct, which Applicant does not concede, Dageville fails to disclose ‘in response to a determination that one or more amounts of data stored on the multiple processing units have changed, adjusting the allocation of the first amount of resources…’ as recited in claim 1, since ‘the temporary disk space is the remaining allocable disk space of the same resource allocation unit after the one or more amounts of data have been stored on the multiple processing units’ as recited in claim 1. Therefore, Dageville…cannot render claim 1 obvious.”
		The examiner respectfully disagrees. As an initial matter, the examiner points out that the claim defines  temporary disk space as “the remaining allocable disk space” which indicates that the temporary disk space has not yet been allocated (“allocatable” describes the capability of being allocated, and does not necessarily mean that the disk space is actually allocated) among the multiple processing units. However, the applicant’s argument takes the position that the remaining allocable disk space is in fact “allocated” as part of the first amount of resources, and not merely “allocatable” (i.e., Dageville’s available pool represents disk space that similarly has not yet been allocated, but is available for allocation to support the processing units executing the user tasks). This disagreement appears to be the result of a minor typo (“allocable” instead of “allocated”). The examiner will object to the claim, and respond to the argument based on this new position, while also clarifying the rejection to address the new position. 
As established above, the allocation of temporary disk space is equated to the data storage allocated to “support the multiple users.” The data storage allocated to support the multiple users is “adjusted” by the resource manager “allocating additional data storage”, or releasing and returning the data capacity to the available pool. Further, since data storage capacity allocated to support/execute user tasks can be “released…[and] returned”, the allocated data storage capacity is understood to be removable, or “temporary”, or in other words, is not a permanent allocation and which is removed if it is no longer needed. Further, the data capacity returned to the pool of available data capacity represents the claimed “remaining allocable disk space…after the one or more amounts of data have been stored”, as it is data capacity that is “no longer needed” ([0074]), meaning that out of the capacity allocated to support/execute user tasks, the capacity required to store data has been used, and the remaining capacity that is not used to store data is returned to the pool. In other words, Dageville teaches adjusting temporarily allocatable disk space either by allocating additional disk space in the event that additional data capacity is needed ([0073]), or removing disk space from the allocation into an available pool if the disk space remains unused (no longer needed) after data is stored ([0074]).
		Since Dageville teaches the limitations at issue, the applicant’s argument is not persuasive.

	iii.	On pages 13-14, the applicant argues that claims 6, and 13 are allowable for the same reasons discussed for claim 1, and claims 2-5, 7-10, and 14-17 are allowable due to their dependences from allowable base claims. These arguments are not persuasive for at least the same rationale above.

Claim Objections
Claims 1, 6, and 13 are objected to because of the following informalities (line numbers correspond to claim 1): In line 14, “allocatable” should read “allocated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dageville et al Pub. No.: US 2015/0234682 A1 (hereafter Dageville), in view of Huang et al. Pub. No.: US 2015/0199208 A1 (hereafter Huang), in view of Harris et al. Pub. No.: US 2011/0061057 A1 (hereafter Harris).

Dageville was cited in the previous PTO-892 dated 14 October 2020. Huang was cited in the previous PTO-892 dated 8 November 2019. Harris was cited on the previous PTO-892 dated 1 March 2022.

Regarding claim 1, Dageville teaches the invention substantially as claimed, including:
A resource allocation method comprises: 
determining amounts of data stored on multiple processing units in a same resource allocation unit ([0029], Lines 1-6: Resource manager 102 (i.e., “resource allocation unit”) is further coupled to an execution platform 112, which provides multiple computing resources (i.e., “multiple processing units”) that execute various data storage and data retrieval tasks…Execution platform 112 is coupled to multiple data storage devices 116, 118, and 120 that are part of a storage platform 114 (i.e., storage devices of the storage platform represent an amount of “resources” used by, or “distributed” to the multiple computing resources of the execution platform). [0073], Lines 4-6: The resource manager monitors current data allocation (i.e., current data allocation represents the “amount of data” stored in the storage devices 116, 118, and 120 of the storage platform 114 distributed to the multiple computing resources) in multiple storage devices (e.g., multiple remote storage devices))); 
allocating a first amount of resources of the same resource allocation unit among the multiple processing units ([0073], Lines 7-13: Method 900 continues at 906 as the resource manager determines whether additional data storage capacity (i.e., allocating a “first” additional amount of storage resources distributed to the processing units) is needed based on…the current data allocation in the multiple storage devices. The resource manager allocates additional data storage to support the multiple users at 908 if it determines that additional data capacity is needed (i.e., tasks of the multiple users are executed by the computing resources supported by the allocated data storage resources)), wherein the multiple processing units are configured to share the first amount of resources ([0023], Lines 1-6: Embodiments may also be implemented in cloud computing environments…”cloud computing” may be defined as a model for enabling ubiquitous, convenient, on-demand network access to a shared pool of configurable computing resources(e.g., networks, servers, storage, applications, and services) (i.e., an amount of storage resources allocated to a pool is shared by the multiple computing resources of the execution platform 112)); and 
in response to a determination that one or more amounts of data stored on the multiple processing units have changed, adjusting the allocation of the first amount of resources among the multiple processing units according to the amounts of data stored on the multiple processing units ([0073], Lines 7-13: Method 900 continues at 906 as the resource manager determines whether additional data storage capacity (i.e., allocating a “second” additional amount of storage resources distributed to the processing units in a second iteration of the loop of FIGS 9A and 9B) is needed based on…the current data allocation in the multiple storage devices (i.e., when current data allocation changes, the allocation of storage resources changes). The resource manager allocates additional data storage to support the multiple users at 908 if it determines that additional data capacity is needed (i.e., resource manager also releases unneeded data capacity (see [0074])))… 
wherein the allocated first amount of resources comprises temporary disk space ([0029], Lines 14-15: Data storage devices 116, 118, and 120 may be hard disk drives (i.e., data storage capacity is “disk space”)), the temporary disk space is the remaining allocable disk space of the same resource allocation unit after the one or more amounts of data have been stored on the multiple processing units, the allocation of the temporary disk space is adjusted among the multiple processing units according to the amounts of data stored on the multiple processing units ([0074], Lines 5-10: The released data capacity is returned to a pool of available data capacity that becomes available for use by other systems or services. If, at a later time, additional data capacity is needed, the resource manager can access data resources from the available pool (i.e., the available pool of data storage capacity represents a pool from which the first amount of resources is allocated from, and to which capacity that is “not needed” is returned to, resulting in an “adjustment” of the allocation of resources to computing resources executing user tasks. The allocation of storage capacity to the computing resources represents a “temporary” allocation of disk space because the disk space is only temporarily allocated to support the computing resources and is returned to the pool when it is no longer needed (not permanent))).

While Dageville teaches allocating disk space to multiple computing resources and adjusting the allocation based on amounts of allocated data, Dageville does not explicitly disclose:
the multiple processing units having a first processing unit and a second processing unit, the first processing unit being allocated more resources of the allocated first amount of resources than the second processing unit that stores less amount of data.

However, in analogous art, Huang teaches:
the multiple processing units having a first processing unit and a second processing unit, the first processing unit being allocated more resources of the allocated first amount of resources than the second processing unit that stores less amount of data ([0042], Lines 1-6: Resource allocation process 244 also receives size data 402 indicative of the sizes of intermediate data sets generated during a phase of a distributed computing job. Size data 402 may correspond to the total amount of memory used by each intermediate data set. [0027], Lines 4-7: The intermediate data set is associated with a VM (i.e., “processing unit”) to process the intermediate data set. A VM configuration is determined based on the size of the intermediate data set. [0048], Lines 9-16: The amount of processing power that may be allocated by resource allocation process 244 to any of the current tasks is proportional to the size of the data that the task needs to process, in one embodiment. For example, if twice as much intermediate data is assigned to task1 than to task2, task1 may be assigned by resource allocation process 244 to a VM (i.e., “first processing unit”) having twice as much computational resources as the VM (i.e., “second processing unit”) that executes task2. [0020], Lines 5-8: Cloud computing resources, for example, can include any type of resource such as computing, storage, and network devices (i.e., for a task having twice as much intermediate data, a virtual machine to process the intermediate data is configured to have, or is “allocated” twice as much computational resource (such as the data storage of Dageville))).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Huang’s teaching of allocating a proportional amount of computational resources to different virtual machines based on the amount of data stored for processing by those virtual machines, with Dageville’s teaching of allocating and adjusting storage resource allocation used by computing resources of an execution platform based the amount of data stored in the storage resources, to realize, with a reasonable expectation of success, a system that allocates resources to process tasks, as in Dageville, in proportion to the amount of data stored for each unit, as in Huang. One of ordinary skill would have been motivated to make this combination so that dynamic allocation of resources to processing tasks can be performed, increasing scheduling freedom and reducing overall job completion time (Huang [0063], Lines 1-7).

	While Dageville discloses data capacity that is added and removed in a temporary manner, the combination of Dageville and Huang does not explicitly disclose:
	wherein the temporary disk space is configured to store intermediate results of sorting the amounts of data stored on the multiple processing units.

	However, in analogous art, Harris teaches:
wherein the temporary disk space is configured to store intermediate results of sorting the amounts of data stored on the multiple processing units ([0007], Lines 1-9: In addition to consuming long term storage for originating and destination storage data sets (i.e., data stored on long term storage, or “processing units”), data integration requires temporary storage. That is, during a time while data sets are processed, some operations require memory, e.g., disk space, to store intermediate results. (This memory to store intermediate results of processing operations may be called “scratch space” or “intermediate memory.”) For example, a sorting operation may require memory for storing intermediate results during the time the sort is executing (i.e., sorting data held on processing units requires temporary storage to store intermediate results)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Harris’ teaching of a temporary storage that stores intermediate data of a sorting operation, with the combination of Dageville and Huang’s teaching of a temporary storage, to realize, with a reasonable expectation of success, a system that temporarily allocates storage to and from processing units, as in Dageville, to store intermediate results of sorting operations, as in Harris. A person of ordinary skill would have been motivated to make this combination so that storage can be dynamically increased to temporarily store intermediate results, and then reduced to improve efficiency and resource utilization of a parallel execution environment (Harris [0039]).

Regarding claim 2, Huang teaches:
the allocated first amount of allocated resources of the same resource allocation unit further comprises one or more of the following: memory; processors; network bandwidth; and disk transmission bandwidth ([0020], Lines 5-12: Cloud computing resources, for example, can include any type of resource such as computing (i.e., processor capability), storage (i.e., memory), and network devices, VMs, edge computing devices, etc. For instance, resources may include service devices…processing devices (brute force processing capability), storage devices (e.g., servers, network attached storages, storage area network devices), etc).

Regarding claim 3, Huang teaches:
the allocation of the first amount of resources among the multiple processing units is adjusted in approximately a direct proportion to the amounts of data stored on the multiple processing units ([0048], Lines 9-16: The amount of processing power that may be allocated by resource allocation process 244 to any of the current tasks is proportional to the size of the data that the task needs to process, in one embodiment. For example, if twice as much intermediate data is assigned to task1 than to task2, task1 may be assigned by resource allocation process 244 to a VM having twice as much computational resources as the VM that executes task2 (i.e., the size, or amount of resources of VMs are proportional to the size of the intermediate data)). 

Regarding claims 6-8, they are system claims that comprise similar limitations to those of method claims 1-3, and are therefore rejected for at least the same rationale. Dageville further teaches the additional limitations of a memory storing a set of instructions; and one or more processors configured to execute the set of instructions ([0083], Lines 1-4: FIG. 11 is a block diagram depicting an example computing device 1100. In some embodiments, computing device 1100 is used to implement one or more of the systems and components discussed herein. [0084], Lines 5-7: Processor(s) 1102 include one or more processors or controllers that execute instructions stored in memory device(s) 1104).

Regarding claims 13-15, they are product claims that comprise similar limitations to those of method claims 1-3, and are therefore rejected for at least the same rationale. Dageville further teaches the additional limitations of a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer ([0021], Lines 9-12: Embodiments of the present disclosure may take the form of a computer program product embodied in any tangible medium of expression having computer-usable program code embodied in the medium).

Claims 4, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dageville, in view of Huang, in view of Harris, as applied to claims 1, 6, and 13 above, and in further view of Stich et al. Pub. No.: US 2014/0282591 A1 (hereafter Stich).

Regarding claim 4, while Dageville teaches adjusting an amount of temporary storage resources allocated to a plurality of computing resources, the combination of Dageville, Huang, and Harris does not explicitly disclose:
in response to the determination that the one or more amounts of data stored on the multiple processing units have changed, adjusting the allocation of the first amount of resources of the same resource allocation unit among the multiple processing units according to the amounts of data stored on the multiple processing units, the multiple processing units having a first processing unit and a second processing unit, the first processing unit being allocated more resources of the allocated first amount of resources than the second processing unit that stores less amount of data comprises: 
in response to a trigger of a set time interval, starting one resource allocation process; or 
in response to a determination that a change in the amounts of data stored on the multiple processing units exceeds a set threshold, starting one resource allocation process. 

	However, in analogous art, Stich teaches:
in response to the determination that the one or more amounts of data stored on the multiple processing units have changed, adjusting the allocation of the first amount of resources of the same resource allocation unit among the multiple processing units according to the amounts of data stored on the multiple processing units, the multiple processing units having a first processing unit and a second processing unit, the first processing unit being allocated more resources of the allocated first amount of resources than the second processing unit that stores less amount of data ([0015], Lines 16-23: If a different set of resources (i.e., an adjusted distribution of resources) would reduce or eliminate a resource-allocation problem with the virtualized application (i.e., plural virtualized applications are hosted by plural server processing units, see [0028], Lines 15-16), an advice node 108 receives this recommended set of different resources and makes an external broadcast 110 of the same (i.e., recommendation of different resource allocation is made in response to determined resource shortfall). The virtualized application, or the virtual server or cloud-management service running thereon, may then receive this advice and adjust the resources accordingly (i.e., resource allocation process is started in response to receiving the recommendation)) comprises: 
in response to a trigger of a set time interval, starting one resource allocation process; or in response to a determination that a change in the amounts of data stored on the multiple processing units exceeds a set threshold, starting one resource allocation process ([0021], Lines 7-21: The performance-data translation node 106 analyzes the time-series data to determine if the virtualized application is experiencing, or will experience in the future, a shortfall or over-allocation of allocated resources (e.g., memory, storage, CPU power, throughput, or other such factors)…The performance-data translation node 106 may also or in addition determine that the virtualized application is or will experience a resource shortfall if a rate of change of resource utilization exceeds a threshold (i.e., rate of change in storage resource utilization greater than a threshold indicates that the utilization of a storage resource (adjusting the resource allocation when the amount of data stored in the storage resource) changes more than a threshold amount). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Stich’s teaching of performing resource allocation at a preset periodicity, in response to determining that an amount of data has changed, and in response to determining that an amount of data stored in a storage changes more than a threshold amount, with the combination of Dageville, Huang, and Harris’s teaching of performing resource allocation and adjustment based on an amount of storage resource used, to realize, with a reasonable expectation of success, a system that adjusts resource allocation in response to a change in an amount of stored data, as in Dageville, when a change in the amount of data stored in a storage resource is determined to exceed a threshold amount, as in Stich. One of ordinary skill would have been motivated to make this combination so that resources may be scaled to virtual applications efficiently (Stich [0005], Lines 14-19).

Regarding claims 9, and 16, they are system and product claims respectively that comprise similar limitations to those of method claim 4, and are therefore rejected for at least the same rationale.

Claims 5, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dageville, in view of Huang, in view of Harris, as applied to claims 1, 6, and 13 above, and in further view of Byun et al. Pub. No.: US 2011/0149322 A1 (hereafter Byun).

Byun was cited in the previous PTO-892 dated 8 November 2019.

Regarding claim 5, while Dageville teaches pools of configurable computing resources that can be rapidly provisioned via virtualization ([0023]), and Huang teaches processing tasks using virtual machines ([0027], Lines 4-7), and the combination of Dageville, Huang, and Harris does not explicitly disclose:
the multiple processing units in the same resource allocation unit are multiple sub-nodes of a distributed database system that are located in a same physical machine or virtual machine.

However, in analogous art, Byun teaches:
the multiple processing units in the same resource allocation unit are multiple sub-nodes of a distributed database system that are located in a same physical machine or virtual machine ([0055], Lines 1-3: The hypervisor function provides the environment where a plurality of operating systems (i.e., “processing units”) may be executed in one hardware component (i.e., same “physical machine”). [0038], Lines 1-3: The communication unit 110 receives/transmits data from/to the external storage medium 200 (i.e., “distributed database system”) via a wired or wireless network). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Byun’s teaching of multiple execution units within a same hardware component, with the combination of Dageville, Huang, and Harris’s teaching of multiple execution units that execute tasks using allocated storage resources, to realize, with a reasonable expectation of success, a system that allocates storage resources to processing units based on amounts of data stored, as in Dageville, where the processing units are executed on a single hardware component, as in Byun. One of ordinary skill would have been motivated to make this combination so that a single hardware component can execute multiple processing units through virtualization, thereby reducing costs over hardware component that may only execute a single processing unit.

Regarding claims 10, and 17, they are system and product claims respectively that comprise similar limitations to those of method claim 5, and are therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel et al. Patent No.: US 9,864,636 B1 discloses adjusting allocations of temporary storage made to VMs.
Sirota et al. Patent No.: US 8,719,415 B1 discloses changing resources of temporary storage allocated to VM nodes.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195